IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 00-60640
                          Summary Calendar
                         __________________


LUIS ARMANDO GIRON,

                                              Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                              Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A71 559 117
                        --------------------
                            April 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Luis Armando Giron, a native of El Salvador, petitions this

court for review os the Board of Immigration Appeals (BIA)

decision denying his application for political asylum and his

request for a voluntary departure.   Giron argues that his

misrepresentation at the hearing about not having been previously

arrested was not material to a determination whether he had a



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 00-60640
                               -2-

well-founded fear of persecution supporting his claim for asylum

or whether he was eligible for voluntary departure.

     The BIA based its denial of Giron’s application for

political asylum and his request for voluntary departure upon the

Immigration Judge’s finding that Giron was not a credible witness

and that his claims of persecution were unbelievable.   This court

does not review BIA decisions based purely on the Immigration

Judge’s assessment of the alien’s credibility.   Chun v. INS, 40
F.3d 76, 78 (5th Cir. 1994).   Giron’s petition for review of the

BIA decision is DENIED.